UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7554



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY ROLLE, a/k/a Robert Stan Marks,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-97-608)


Submitted: January 19, 2006                 Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Rolle, Appellant Pro Se. Harold Watson Gowdy, III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Troy   Rolle     appeals     the    district    court’s     oral   order

denying    his    motion    to     modify   his    sentence     under   18     U.S.C.

§ 3582(c)(2) (2000).             Rolle sought relief based on the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220 (2005).

The relief Rolle seeks is unavailable under § 3582(c)(2).                         See

United States v. Goines, 357 F.3d 469, 473 (4th Cir. 2004)(noting

that § 3582(c)(2) authorizes a “district court to reduce the

sentence imposed on a defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been

lowered    by    the    Sentencing      Commission      pursuant   to   28     U.S.C.

§ 994(o)”); see also United States v. Moreno, 421 F.3d 1217, 1220

(11th     Cir.   2005)     (holding     that    “Booker    is   inapplicable       to

§ 3582(c)(2) motions”).           Accordingly, we affirm.       We dispense with

oral    argument       because    the   facts     and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                        - 2 -